Citation Nr: 1147196	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-07 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the reduction of the disability evaluation for migraine headaches, from 30 percent to 10 percent, effective December 1, 2007, was appropriate.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected migraine headaches from 30 percent to 10 percent, effective December 1, 2007.

2.  The RO's September 2007 decision to reduce the disability evaluation for migraine headaches was not supported by the evidence contained in the record at the time of the reduction.


CONCLUSION OF LAW

The requirements for reduction of the Veteran's disability evaluation for service-connected migraine headaches, from 30 percent to 10 percent disabling, effective December 1, 2007, were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant a restoration of benefits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran is appealing the reduced disability evaluation assigned to his service-connected migraine headaches.

Service connection was granted at a 30 percent initial disability rating for migraine headaches, effective August 2002, by a November 2002 rating decision.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In a May 2007 rating decision, the RO proposed reducing the Veteran's disability evaluation for his migraine headaches from 30 percent to 10 percent.  In a September 2007 rating decision, the RO reduced the disability evaluation from 30 percent to 10 percent, effective December 1, 2007.  The Veteran timely perfected an appeal of that decision.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e)(2011).  By a May 2007 rating decision and June 2007 letter to the Veteran, the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  38 C.F.R. § 3.105(e).  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e).  Here, notice was sent in a June 2007 letter and the effective date of the reduction was December 1, 2007.  Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

The remaining issue is whether the reduction was proper based on the evidence of record.  Where a disability evaluation has continued at the same level for more than five years, that analysis is conducted under 38 C.F.R. § 3.344(a).  Here, the Veteran's initial 30 percent disability evaluation was awarded effective August 2002, and was reduced effective December 2007, over 5 years later.  

Pursuant to 38 C.F.R. § 3.344(a), not only must material improvement be clearly reflected, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life.  

The VA examination on which the reduction was based must be shown to be as full and complete as the prior examination.  Then, the Board must make a specific finding that the Veteran's condition has actually improved, or that there has been "material improvement" that was "reasonably certain...(to) be maintained under the ordinary conditions of life."  See Brown v. Brown, 5 Vet. App. 413 (1993).  

The Veteran's migraine headaches have been rated under Diagnostic Code 8100.  Under Diagnostic Code 8100, the maximum 50 percent rating is assigned when migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  A10 percent rating is assigned when characteristic prostrating attacks average one in 2 months over the last several months, and a noncompensable rating is warranted when the attacks are less frequent. 38 C.F.R. 4.124a, Diagnostic Code 8100.

In support of the rating reduction action, the RO relies exclusively on a May 2007 VA examination for migraine headaches.  The report of this examination noted the Veteran's history of experiencing migraine headaches, one episode every two months which last for 5 to 6 hours.  The report noted that his most recent headache had occurred in April 2007.  It also noted that the headaches are preceded by visual disturbances, and are manifested by symptoms of light sensitivity, nausea, and require that he lie down and rest.  The report concluded with a diagnosis of migraine headaches, chronic; last episode April 2007.  The VA examiner commented that the Veteran had one migraine episode every two months, up to 6 episodes in the last 12 months.  The VA examiner then stated, "[n]o C-file is available for review.  The above mentioned information is obtained from the veteran."

Following this examination report, the Veteran submitted an October 2007 statement indicating that he has migraine headaches at least twice per week.  

In March 2008, the RO issued a statement of the case stating, "we must have some sort of evidence, other than your contention alone, that you experience prostrating headaches twice a month or more frequently.  Such evidence might be a lay statement from your employer on the frequency of your absences due to headaches."

In March 2008, a letter was received from the Veteran's fiancé indicating that the Veteran has frequent migraine headaches, occurring approximately three times a week, that cause him to have to be in a dark room that is very quite.  

After reviewing the Veteran's claims file, the Board finds that the evidence of record demonstrates that the RO's reduction of the disability evaluation was not warranted.  

The May 2007 VA examination for migraine headaches was not as full and complete as the prior examinations given the Veteran, and may not serve as a basis for reduction.  Specifically, the VA examiner in May 2007 did not have the Veteran's claims file available for review, as it had been during his most recent VA examination addressing migraine headaches in November 2005.  The May 2007 VA examination also noted that the Veteran was receiving care for migraine headaches from his private physician, C.S., and no attempt to obtain these records has been made. 

In addition, the evidence does not show that the Veteran's condition has actually improved, or that there has been "material improvement" that was "reasonably certain...(to) be maintained under the ordinary conditions of life."  

As the May 2007 VA examination was not based upon a review of the Veteran's claims folder or his referenced private treatment records, the opinion concerning the frequency of the Veteran's migraine headaches is not based on all available evidence.  The requirement for evaluation of the complete medical history of a Veteran's disability operates to protect veterans against an adverse decision based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A medical examination that did not reflect reliance upon a complete and accurate history was inadequate for rating purposes and "frustrates effective judicial review."  West v. Brown, 7 Vet. App. 70 (1994).  

In addition, statements submitted by the Veteran and his spouse, noting a higher frequency of headache episodes by the Veteran, do carry some probative value in this case.  While not shown to be competent to diagnose migraine headaches, the Veteran and his spouse are competent to identify and explain the symptoms that they observe and experience.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  On this point, the May 2007 VA examiner specifically acknowledged that the information recorded in the examination report was obtained from the Veteran.

Therefore, the undertaken reduction was not appropriate given the facts and medical evidence in this case.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  Accordingly, restoration of the 30 percent disability evaluation as of December 1, 2007, is warranted.  



ORDER

Restoration of a 30 percent disability evaluation for service-connected migraine headaches is granted effective December 1, 2007.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


